ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 15 MARS 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 15 MARCH 1996
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
mesures conservatoires, ordonnance du 15 mars 1996,
C.I.J. Recueil 1996, p. 13

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Provisional Measures, Order of 15 March 1996,
LC.J. Reports 1996, p. 13

 

N° de vente:
ISSN 0074-4441 Sales number 675

ISBN 92-1-070738-9

 

 

 
13

COUR INTERNATIONALE DE JUSTICE
1996 ANNÉE 1996

15 mars

Rôle général

n° 94 15 mars 1996

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. BEDJIAOU, Président; M. SCHWEBEL, Vice-Président;
MM. Opa, GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,
RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, FERRARI BRAVO, M HiGcins, M. PARRA-ARANGUREN,
juges; MM. MBAYE, AJIBOLA, juges ad hoc; M. VALENCIA-
OsPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
de son Règlement,

Rend l'ordonnance suivante:

1, Considérant que, par une requête déposée au Greffe de la Cour le
29 mars 1994, la République du Cameroun (ci-après dénommée le « Came-

4
14 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

roun») a introduit une instance contre la République fédérale du Nigéria
(ci-après dénommée le «Nigéria») à propos d’un différend présenté
comme «port[ant] essentiellement sur la question de la souveraineté sur la
presqu'île de Bakassi»;

2. Considérant que, dans cette requête, le Cameroun se réfère, pour
fonder la compétence de la Cour, aux déclarations faites par les deux
Etats en application du paragraphe 2 de l’article 36 du Statut;

3. Considérant que, dans ladite requête, il est indiqué que le Nigéria
«conteste l’appartenance [de la presqu'île de Bakassi au] ... Cameroun»;
que «cette contestation a pris la forme, depuis la fin de l’année 1993,
d’une agression de la part ... du Nigéria dont les troupes occupent plu-
sieurs localités camerounaises situées dans la presqu'île de Bakassi»; et
qu’il «en résulte de graves préjudices pour lfe] ... Cameroun, dont il est
demandé respectueusement à la Cour de bien vouloir ordonner la répara-
tion»;

4. Considérant que, dans sa requéte, le Cameroun expose en outre que
la «délimitation [de la frontiére maritime entre les deux Etats] est
demeurée partielle et [que] les deux Parties n’ont pas pu, maigré de nom-
breuses tentatives, se mettre d’accord pour la compléter»; et qu’il prie en
conséquence la Cour, «afin d’éviter de nouveaux incidents entre les deux
pays, ... de bien vouloir déterminer le tracé de la frontiére maritime entre
les deux Etats au-dela de celui qui avait été fixé en 1975»;

5. Considérant qu’au terme de sa requéte le Cameroun conclut comme
suit:

«Sur la base de l’exposé des faits et des moyens juridiques qui pré-
cèdent, la République du Cameroun, tout en se réservant le droit de
compléter, d’amender ou de modifier la présente requête pendant la
suite de la procédure et de présenter à la Cour une demande en indi-
cation de mesures conservatoires si celles-ci se révélaient nécessaires,
prie la Cour de dire et juger:

a) que la souveraineté sur la presqu'île de Bakassi est camerou-
naise, en vertu du droit international, et que cette presqu'île fait
partie intégrante du territoire de la République du Cameroun;

b) que la République fédérale du Nigéria a violé et viole le principe
fondamental du respect ues trontiéres héritées de la colonisation
(uti possidetis juris) ;

c) que, en utilisant la force contre la République du Cameroun, la
République fédérale du Nigéria a violé et viole ses obligations
en vertu du droit international conventionnel et coutumier;

d) que la République fédérale du Nigéria, en occupant militaire-
ment la presqu’ile camerounaise de Bakassi, a violé et viole les
obligations qui lui incombent en vertu du droit conventionnel et
coutumier ;

e) que, vu ces violations des obligations juridiques susvisées, la
République fédérale du Nigéria a le devoir exprès de mettre fin
à sa présence militaire sur le territoire camerounais, et d’évacuer
15 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

sans délai et sans condition ses troupes de la presqu'île came-
rounaise de Bakassi;

e’) que la responsabilité de la République fédérale du Nigéria est
engagée par les faits internationalement illicites exposés sub lit-
terae a), b), c), d) ete) ci-dessus:

e”) qu’en conséquence une réparation d’un montant à déterminer
par la Cour est due par la République fédérale du Nigéria à la
République du Cameroun pour les préjudices matériels et
moraux subis par celle-ci, la République du Cameroun se réser-
vant d'introduire devant la Cour une évaluation précise des
dommages provoqués par la République fédérale du Nigéria.

f) Afin d'éviter la survenance de tout différend entre les deux Etats
relativement à leur frontière maritime, la République du Came-
roun prie la Cour de procéder au prolongement du tracé de sa
frontière maritime avec la République fédérale du Nigéria jus-
qu’à la limite des zones maritimes que le droit international
place sous leur juridiction respective»;

6. Considérant que, le 29 mars 1994, le Greffier a notifié, par télex et
par lettre, le dépôt de cette requête au Gouvernement du Nigéria, et
qu’une copie certifiée conforme lui en a été transmise;

7. Considérant que, le 6 juin 1994, le Cameroun a déposé au Greffe
une requête additionnelle «aux fins d’élargissement de l’objet du diffé-
rend» à un autre différend, décrit dans cette requête additionnelle comme
«port[ant] essentiellement sur la question de la souveraineté sur une par-
tie du territoire camerounais dans la zone du lac Tchad»;

8. Considérant que, dans ladite requête additionnelle, il est indiqué
que le Nigéria «conteste l’appartenance [de cette partie de territoire au] ...
Cameroun»; et que

«cette contestation a pris la forme d’une introduction massive de
ressortissants nigérians dans la zone litigieuse, suivie par celle des
forces de sécurité nigérianes, avant d’être formulée officiellement par
le Gouvernement de la République fédérale du Nigéria, tout récem-
ment, pour la première fois»;

9. Considérant que, dans sa requête additionnelle, le Cameroun
demande également à la Cour de «préciser définitivement» la frontière
entre les deux Etats du lac Tchad à la mer, et la prie de joindre les deux
requêtes et «d’examiner l’ensemble en une seule et même instance»;

10. Considérant qu’au terme de sa requête additionnelle le Cameroun
conclut ainsi:

«Sur la base de l'exposé des faits et des moyens juridiques qui pré-
cèdent et sous toutes les réserves formulées au paragraphe 20 de sa
requête du 29 mars 1994, la République du Cameroun prie la Cour
de dire et juger:

a) que la souveraineté sur la parcelle litigieuse dans la zone du lac
16 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

Tchad est camerounaise en vertu du droit international, et que
cette parcelle fait partie intégrante du territoire de la République
du Cameroun;

b} que la République fédérale du Nigéria a violé et viole le principe
fondamental du respect des frontières héritées de la colonisation
(uti possidetis juris) ainsi que ses engagements juridiques récents
relativement à la démarcation des frontières dans le lac Tchad;

c) que la République fédérale du Nigéria, en occupant avec l’appui
de ses forces de sécurité des parcelles du territoire camerounais
dans la zone du lac Tchad, a violé et viole ses obligations en
vertu du droit conventionnel et coutumier;

d) que, vu les obligations juridiques susvisées, la République fédé-
rale du Nigéria a le devoir exprès d’évacuer sans délai et sans
conditions ses troupes du territoire camerounais dans la zone du
lac Tchad;

e) que la responsabilité de la République fédérale du Nigéria est
engagée par les faits internationalement illicites exposés aux
sous-paragraphes a), b), c) et d) ci-dessus;

e’) qu’en conséquence une réparation d’un montant à déterminer
par la Cour est due par la République fédérale du Nigéria à la
République du Cameroun pour les préjudices matériels et
moraux subis par celle-ci, la République du Cameroun se réser-
vant d'introduire devant la Cour une évaluation précise des
dommages provoqués par la République fédérale du Nigéria.

Ff) Que vu les incursions répétées des populations et des forces
armées nigérianes en territoire camerounais tout le long de la
frontière entre les deux pays, les incidents graves et répétés qui
s’ensuivent, et l’attitude instable et réversible de la République
fédérale du Nigéria relativement aux instruments juridiques défi-
nissant la frontière entre les deux pays et au tracé exact de cette
frontière, la République du Cameroun prie respectueusement la
Cour de bien vouloir préciser définitivement la frontière entre
elle et la République fédérale du Nigéria du lac Tchad à la mer»;

11. Considérant que, le 7 juin 1994, le Greffier a informé l’agent du
Nigéria du dépôt de la requête additionnelle, et lui a communiqué une
copie certifiée conforme de celle-ci;

12. Considérant que, lors d’une réunion que le Président de la Cour à
tenue avec les représentants des Parties le 14 juin 1994, l’agent du Nigéria
a déciaré ne pas voir d’objection à ce que la requête additionnelle soit
traitée, ainsi que le Cameroun en avait exprimé le souhait, comme un
amendement à la requête initiale, de sorte que la Cour puisse examiner
l’ensemble en une seule et même instance; et considérant que, par une
ordonnance en date du 16 juin 1994, la Cour a indiqué qu’elle ne voyait

7
17 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

pas elle-même d’objection à ce qu’il soit ainsi procédé, et a fixé au
16 mars 1995 et au 18 décembre 1995 les dates d’expiration des délais
pour le dépôt du mémoire du Cameroun et du contre-mémoire du Nigé-
ria, respectivement ;

13. Considérant que, conformément au paragraphe 3 de l’article 40 du
Statut et à l’article 42 du Règlement de la Cour, des copies de la requête
initiale et de son amendement ont été transmises aux Membres des
Nations Unies, par l'entremise du Secrétaire général, ainsi qu’aux autres
Etats admis à ester devant la Cour; et que le texte de l’ordonnance du
16 juin 1994 leur a été communiqué sous le même pli;

14. Considérant que, dans les délais fixés par cette ordonnance, le
Cameroun a déposé son mémoire et le Nigéria a déposé certaines excep-
tions préliminaires à la compétence de la Cour et à la recevabilité des
demandes du Cameroun; et considérant que, par une ordonnance en date
du 10 janvier 1996, le Président de la Cour, constatant qu’en vertu du
paragraphe 3 de l’article 79 du Règlement la procédure sur le fond était
suspendue, a fixé au 15 mai 1996 la date d’expiration du délai dans lequel
le Cameroun pourrait présenter un exposé écrit contenant ses observa-
tions et ses conclusions sur les exceptions préliminaires, conformément à
cette même disposition;

15. Considérant que, la Cour ne comptant pas sur le siège de juge de la
nationalité des Parties, le Cameroun a désigné M. Kéba Mbaye, et le
Nigéria, M. Bola Ajibola, pour siéger en qualité de juges ad hoc en
l'affaire, conformément au paragraphe 3 de l’article 31 du Statut;

16. Considérant que, le 8 février 1996, le ministre des relations exté-
rieures du Cameroun a fait tenir à la Cour le texte d’un communiqué
publié par le Gouvernement camerounais à la suite d’un incident armé
survenu le 3 février 1996 dans la presqu'île de Bakassi; et que, selon ce
communiqué, des contacts étaient en cours entre les deux Parties «pour
que prévale la paix dans cette région, en attendant le verdict de la Cour
internationale de Justice»:

17. Considérant que, par une lettre datée du 10 février 1996 et reçue au
Greffe le 12 février 1996 par télécopie, l’agent du Cameroun, se référant
aux «graves incidents qui opposfaient] les forces [des deux Parties] dans
la péninsule de Bakassi depuis le ... 3 février 1996», a communiqué a la
Cour le texte d’une demande en indication de mesures conservatoires
fondée sur les articles 41 du Statut et 73 du Règlement de la Cour; et que,
dans sa lettre, l’agent du Cameroun a souligné «l'urgence et la gravité de
la situation» et demandé qu’une audience «soit fixée à une date aussi rap-
prochée que possible»;

18. Considérant que, dans cette demande en indication de mesures
conservatoires, le Gouvernement camerounais expose notamment ce qui
suit:

«Dans la journée du samedi 3 février 1996 à 12 heures les forces
nigérianes ont attaqué les troupes camerounaises dans la péninsule
de Bakassi, tout le long de la ligne de cessez-le-feu de février 1994. A
18 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 HI 96)

la suite de cette attaque qui a fait un mort, un disparu et plusieurs
blessés du côté camerounais et qui a causé des dégâts matériels
importants, la sous-préfecture d’Idabato et les localités d’Uzama, de
Kombo a Janea et d’Idabato sont tombées aux mains des forces
nigérianes.

Les affrontements militaires se poursuivent depuis lors par inter-
mittence. Au surplus les moyens utilisés par les troupes nigérianes,
constituées de forces terrestres et navales importantes appuyées par
Vartillerie lourde, dénotent clairement l’intention de la Partie nigé-
riane de poursuivre la conquête de la péninsule de Bakassi»;

19. Considérant que, dans ladite demande en indication de mesures
conservatoires, le Cameroun, se référant aux dispositions du para-
graphe 2 de l’article 73 du Règlement de la Cour, précise par ailleurs ainsi
les conséquences qui découleraient selon lui du rejet de cette demande:

«issue du conflit armé sur le terrain rendrait impossible ou, en tout
cas, compliquerait singulièrement l’exécution du futur arrêt de la
Cour; la destruction d'éléments de preuve lors de la poursuite des
hostilités risquerait de fausser le déroulement de la procédure; et la
poursuite des affrontements armés aggraverait considérablement les
dommages causés à la République du Cameroun et dont celle-ci a
demandé réparation dans sa requête et dans son mémoire notam-
ment en causant des pertes irrémédiables en vies et en souffrances
humaines et d'importants dommages matériels»;

20. Considérant qu’au terme de sa demande le Cameroun prie la Cour
de bien vouloir indiquer les mesures suivantes:

«1) les forces armées des Parties se retireront à l’emplacement
qu’elles occupaient avant l’attaque armée nigériane du 3 février
1996;

2) les Parties s’abstiendront de toute activité militaire le long de la
frontière jusqu’à l’intervention de l’arrêt de la Cour;

3) les Parties s’abstiendront de tout acte ou action qui pourrait
entraver la réunion des éléments de preuve dans la présente ins-
tance»;

‘ 21. Considérant que le 12 février 1996, dès réception de la communica-
tion télécopiée de l’agent du Cameroun, le Greffier en a adressé copie à
l'agent du Nigéria; et que la copie certifiée conforme, visée au para-
graphe 2 de l’article 73 du Règlement, de la demande en indication de
mesures conservatoires a été transmise à ce dernier le 16 février 1996, dès
réception au Greffe de l’exemplaire original de ladite demande;

22. Considérant que, le 16 février 1996, le Greffier a informé les Parties
que la Cour avait fixé au 5 mars 1996 la date d'ouverture de la procédure
orale prévue au paragraphe 3 de l’article 74 du Règlement, au cours de

9
19 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

laquelle elles pourraient présenter leurs observations sur la demande en
indication de mesures conservatoires;

23. Considérant que, le 16 février 1996, l’agent du Nigéria a adressé a
la Cour une communication intitulée «Le Gouvernement du Cameroun
oblige les Nigérians de Bakassi (territoire contesté) à s’inscrire et à voter
aux élections municipales», qui est parvenue au Greffe le 19 février 1996;
considérant que, dans cette communication, l’agent du Nigéria, après
avoir rappelé la position de son gouvernement quant à la procédure
engagée devant la Cour par le Gouvernement camerounais, s’est référé
aux élections municipales organisées par les autorités camerounaises le
21 janvier 1996, et a déclaré notamment à ce sujet:

«En tant qu’Etat souverain, la République du Cameroun a le
droit de tenir des élections sur son territoire. Cependant, ce droit ne
peut pas et ne doit pas s'étendre aux régions qui font l’objet d’un
différend entre la République du Cameroun et la République fédé-
rale du Nigéria. En violation flagrante de ce principe primordial, le
Cameroun a délimité des régions de la péninsule de Bakassi aux fins
d'élections municipales. Pis encore, le Gouvernement du Cameroun
a contraint les Nigérians qui résident dans ces régions à s’inscrire et
à voter pour le RDPC, le parti au pouvoir dirigé par le président
Paul Biya. Les autorités policières locales ont imposé des sanctions très
sévères aux personnes qui ne se sont pas conformées à ces directives»;

et considérant que la communication de agent du Nigéria s’achève ainsi:

«Le Gouvernement du Nigéria invite par la présente la Cour
internationale de Justice à prendre acte de cette protestation et à
rappeler à l’ordre le Gouvernement du Cameroun.

… [LJe Gouvernement du Cameroun devrait être mis en demeure
de cesser de harceler les citoyens nigérians dans la péninsule de
Bakassi jusqu’à ce que l’affaire en instance soit tranchée définitive-
ment par la Cour internationale de Justice»:

24. Considérant que copie de cette communication a immédiatement
été transmise à l’agent du Cameroun qui, dans une lettre en date du
29 février 1996, parvenue au Greffe le 1° mars par télécopie, a indiqué
que son gouvernement «apporteralit] aux allégations contenues dans ce
document les réponses qu’elles appellent lors de l’audience du 5 mars» et
a précisé

«qu’en organisant des élections municipales démocratiques dans les
communes de la péninsule camerounaise de Bakassi qui sont sous
son contrôle effectif ou qui l’étaient avant l'invasion nigériane qui a
commencé le 3 février, le Cameroun n’a fait qu’exercer les droits qui
lui appartiennent en vertu du droit international»;

25. Considérant que, par une lettre en date du 26 février 1996, reçue
au Greffe le 29 février 1996, l'agent du Cameroun a fait tenir à la Cour

10
20 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 JIT 96)

un certain nombre de pièces auxquelles son gouvernement avait l’inten-
tion de se référer à l’appui de ses plaidoiries; et que copie de cette lettre et
des documents qui l’accompagnaient a immédiatement été transmise à
Pagent du Nigéria;

26. Considérant qu’aux audiences publiques tenues les 5, 6 et 8 mars
1996 des observations orales sur la demande en indication de mesures
conservatoires ont été présentées:

au nom du Cameroun:

par S. Exc. M. Douala Moutome, agent,
S. Exc. M. Paul Bamela Engo,
M. Alain Pellet, agent adjoint,
M. Jean-Pierre Cot,
M. Maurice Kamto, coagent,
M. Peter Ntarmarck, coagent;

au nom du Nigéria:

par S. Exc. Chief Michael A. Ashikedi Agbamuche, SAN, agent,
M. Ian Brownlie, C.B.E., Q.C., F.B.A.,
sir Arthur Watts, K.C.M.G., Q.C.,
M. James Crawford,
Chief Richard Akinjide, SAN, coagent;

considérant que les Parties ont répondu oralement aux questions posées
par des membres de la Cour à l’audience; et que le Nigéria a indiqué à
cette occasion que sa communication du 16 février 1996 ne constituait pas
une demande reconventionnelle en indication de mesures conservatoires;

27. Considérant qu’au cours desdites audiences divers documents ont
été produits par les Parties; que la Cour a autorisé le Nigéria à présenter
des observations écrites sur certains documents soumis par le Cameroun
le 8 mars 1996; que ces observations sont parvenues au Greffe par télé-
copie le 11 mars 1996; et que copie en a été transmise le même jour à
Pagent du Cameroun;

a * x

28. Considérant que chacune des deux Parties a fait une déclaration
reconnaissant la juridiction obligatoire de la Cour conformément au para-
graphe 2 de l’article 36 du Statut de la Cour; que la déclaration du Nigé-
ria a été déposée auprès du Secrétaire général de l'Organisation des
Nations Unies le 3 septembre 1965, et celle du Cameroun le 3 mars 1994;
qu'aucune des deux déclarations ne comporte de réserve; et que le Nigé-
ria a précisé dans sa déclaration que celle-ci était faite sous la seule condi-
tion de réciprocité;

29. Considérant que le Nigéria a présenté des exceptions préliminaires
à la compétence de la Cour dans la présente affaire, et qu’il a notamment
allégué le défaut de réciprocité substantielle dans la reconnaissance de la
juridiction de la Cour par les Parties; et considérant qu’au cours de la

11
21 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

présente procédure son agent a exprimé l'opinion «que la Cour n’a pas,
même prima facie, compétence pour connaître des questions de fond»;

30. Considérant qu’en présence d’une demande en indication de me-
sures conservatoires la Cour n’a pas besoin, avant de décider d’indiquer
ou non de telles mesures, de s’assurer d’une manière définitive qu’elle a
compétence quant au fond de l’affaire, mais qu’elle ne peut cependant
indiquer ces mesures que si les dispositions invoquées par le demandeur
semblent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée;

31. Considérant que la Cour, qui a pris note de l’opinion émise par
l’agent du Nigéria quant à sa compétence prima facie, est d’avis que les
exceptions préliminaires présentées par cet Etat ne sont pas de nature
telle qu’elles puissent exclure cette compétence; que la Cour estime en
effet que les déclarations faites par les Parties conformément au para-
graphe 2 de l’article 36 de son Statut constituent prima facie une base sur
laquelle sa compétence pourrait être fondée en l’espèce;

32. Considérant que le Nigéria a également soulevé des exceptions à la
recevabilité des demandes du Cameroun, et qu’il a notamment fait valoir
que les Parties avaient l’obligation de régler toutes les questions de fron-
tière pendantes entre elles en ayant recours aux mécanismes bilatéraux
existants; et considérant qu’au cours de la présente procédure le Nigéria
a soutenu que la requête du Cameroun telle qu’amendée le 6 juin 1994
décrit le différend entre les Parties comme portant sur l’ensemble de la
frontière, qu’un tel différend n’existe pas et que par suite ladite requête
«n’est pas, même prima facie, recevable»;

33. Considérant que, sans se prononcer sur la question de savoir si, en
présence d’une demande en indication de mesures conservatoires, la Cour
doit, avant de décider d’indiquer ou non de telles mesures, s’assurer que
la requête dont elle est saisie est prima facie recevable, elle est d’avis
qu’en l’espèce la requête consolidée du Cameroun n'apparaît pas prima
facie irrecevable au regard des exceptions préliminaires soulevées par le
Nigéria;

34. Considérant que, dans la présente procédure, le Cameroun a
demandé à la Cour d’exercer le pouvoir qu’elle tient des articles 41 de son
Statut et 73 de son Règlement d’indiquer, si elle estime que les circons-
tances l’exigent, quelles mesures conservatoires du droit de chacun doi-
vent être prises à titre provisoire;

35. Considérant que ce pouvoir d’indiquer des mesures conservatoires
a pour objet de sauvegarder le droit de chacune des Parties en attendant
que la Cour rende sa décision, et présuppose qu’un préjudice irréparable

12
22 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

ne doit pas être causé aux droits en litige dans une procédure judiciaire;
qu’il s'ensuit que la Cour doit se préoccuper de sauvegarder par de telles
mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre pour-
rait éventuellement reconnaître, soit au demandeur, soit au défendeur; et
considérant que de telles mesures ne sont justifiées que s’il y a urgence;

36. Considérant qu’au cours de la présente procédure le Nigéria a sou-
tenu que les circonstances n’exigent point l'indication de mesures conser-
vatoires et qu’en raison de la médiation menée par le président de la
République du Togo la demande du Cameroun «est devenue sans objet»;

37. Considérant que cette médiation a été engagée pour un cessez-
le-feu entre les forces armées des Parties et qu’à l’issue des discussions
tenues entre les ministres des affaires étrangères du Cameroun, du Nigé-
ria et du Togo un communiqué annonçant l'arrêt de toutes les hostilités a
été publié le 17 février 1996; considérant que cette circonstance ne prive
cependant pas la Cour des droits et devoirs qui sont les siens dans
l'affaire portée devant elle;

38. Considérant que les versions contradictoires que les Parties ont
présentées des événements survenus le 3 février 1996 dans la presqu'île de
Bakassi, ainsi que de ceux qui s’y sont à nouveau produits les 16 et
17 février 1996, n’ont pas permis 4 la Cour de se faire a ce stade une
image claire et précise de ces événements; mais qu’il ressort à suffisance
des déclarations faites par les deux Parties devant la Cour qu'il y a eu des
incidents militaires et que ceux-ci ont causé des souffrances, des pertes en
vies humaines — tant militaires que civiles —, des blessés et des disparus,
ainsi que des dommages matériels importants;

39. Considérant que les droits en litige dans la présente instance sont
des droits souverains que les Parties prétendent avoir sur des territoires,
et que ces droits concernent aussi des personnes; et considérant qu'il est
à regretter que des actions armées se soient produites sur un territoire qui
est l’objet d’une procédure devant la Cour;

40. Considérant que, conformément au principe énoncé par la Cour
permanente de Justice internationale dans son ordonnance du 3 août
1932 en l'affaire relative au Statut juridique du territoire du sud-est du
Groënland, et réitéré par une chambre de la présente Cour dans son
ordonnance du 10 janvier 1986 en l'affaire du Différend frontalier, des
incidents susceptibles d’aggraver ou d’étendre le différend

«ne peuvent en aucun cas et en aucune mesure préjuger l’existence ou
la valeur des droits souverains revendiqués par [l’une ou l’autre des
Parties] sur le territoire dont il s’agit, à supposer que ces droits soient
dûment reconnus par la Cour dans [un] arrêt futur sur le fond du litige
(C.P.J.I. série A/B n° 48, p. 285)» (C.L.J. Recueil 1986, p. 9, par. 17);

41. Considérant que, indépendamment des demandes en indication de
mesures conservatoires présentées par les parties à l’effet de sauvegarder
des droits déterminés, la Cour dispose, en vertu de l’article 41 de son Sta-
tut, du pouvoir d’indiquer des mesures conservatoires en vue d'empêcher

13
23 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE [5 III 96)

l’aggravation ou l’extension du différend quand elle estime que les cir-
constances l’exigent (cf. Différend frontalier, mesures conservatoires,
ordonnance du 10 janvier 1986, CI.J. Recueil 1986, p. 9, par. 18);

42. Considérant que les événements qui sont à lorigine de la demande,
et tout spécialement le fait que des personnes aient été tuées dans la pres-
qwile de Bakassi, ont porté un préjudice irréparable aux droits que les
Parties peuvent avoir sur la presqu'île; que les personnes se trouvant dans
la zone litigieuse, et par voie de conséquence les droits que les Parties
peuvent y avoir, sont exposés au risque sérieux d’un nouveau préjudice
irréparable; et que des actions armées sur le territoire en litige pourraient
mettre en péril l'existence d'éléments de preuve pertinents aux fins de la
présente instance: et considérant qu’au vu des éléments d’information à
sa disposition la Cour est d’avis qu’il existe un risque que des événements
de nature à aggraver ou à étendre le différend puissent se reproduire, ren-
dant ainsi toute solution de ce différend plus difficile;

43. Considérant que la Cour, dans le cadre de la présente procédure
concernant l’indication de mesures conservatoires, n’est pas habilitée à
conclure définitivement sur les faits ou leur imputabilité et que sa déci-
sion doit laisser intact le droit de chacune des Parties de contester les faits
allégués contre elle, ainsi que la responsabilité qui lui est imputée quant à
ces faits, et de faire valoir, le cas échéant, ses moyens sur le fond;

44, Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
l'affaire, ni aucune question relative à la recevabilité de la requête ou au
fond lui-même, et qu’elle laisse intact le droit des Gouvernements du
Cameroun et du Nigéria de faire valoir leurs moyens en ces matières;

45. Considérant que, par des lettres en date du 29 février 1996, le Pré-
sident du Conseil de sécurité, agissant sur requête des membres du
Conseil, a adressé aux gouvernements des deux Parties l’appel suivant:

«Les membres du Conseil demandent aux Parties de respecter le
cessez-le-feu dont elles ont convenu le 17 février à Kara (Togo) et de
s'abstenir de tous nouveaux actes de violence. Ils leur demandent
également de prendre les mesures nécessaires pour retirer leurs forces
jusqu'aux positions qu’elles occupaient avant que la Cour interna-
tionale [de Justice] ne soit saisie du différend»;

46. Considérant que le Secrétaire général des Nations Unies a proposé
de dépécher une mission d’enquéte dans la presqu'île de Bakassi; que les
membres du Conseil de sécurité se sont félicités de la proposition du

14
24 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

Secrétaire général; et que le Président du Conseil, par les lettres sus-indi-
quées, a également fait savoir aux gouvernements des deux Parties que les
membres du Conseil les priaient de coopérer pleinement avec cette mis-
sion d'enquête ;

47. Considérant qu’au cours de la présente procédure les représentants
des deux Parties ont à plusieurs reprises rappelé les relations fraternelles
qui ont toujours existé entre leurs peuples;

48. Considérant que la Cour tient du paragraphe 2 de l’article 75 de
son Règlement le pouvoir d'indiquer des mesures totalement ou partiel-
lement différentes de celles qui sont sollicitées;

49. Par ces motifs,

La Cour,

Indique à titre provisoire, en attendant sa décision dans VP instance intro-
duite comme il est dit ci-dessus, les mesures conservatoires suivantes:

1) A l’unanimité,
Les deux Parties veillent à éviter tout acte, et en particulier tout acte de
leurs forces armées, qui risquerait de porter atteinte aux droits de l’autre

Partie au regard de tout arrêt que la Cour pourrait rendre en l’affaire, ou
qui risquerait d’aggraver ou d'étendre le différend porté devant elle;

2) Par seize voix contre une,

Les deux Parties se conforment aux termes de l’accord auquel sont par-
venus les ministres des affaires étrangères à Kara (Togo), le 17 février
1996, aux fins de l’arrêt de toutes les hostilités dans la presqu'île de
Bakassi;

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,

Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi,
Fleischhauer, Koroma, Vereshchetin, Ferrari Bravo, M™* Higgins,
M. Parra-Aranguren, juges; M. Mbaye, juge ad hoc;

CONTRE: M. Aïjibola, juge ad hoc;

3) Par douze voix contre cinq,

Les deux Parties veillent à ce que la présence de toutes forces armées
dans la presqu'île de Bakassi ne s’étende pas au-delà des positions où
elles se trouvaient avant le 3 février 1996:
pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Ranjeva, Herezegh, Fleischhauer, Koroma, Ferrari Bravo,
M™ Higgins, M. Parra-Aranguren, juges; M. Mbaye, juge ad hoc;

CONTRE: MM. Shahabuddeen, Weeramantry, Shi, Vereshchetin, juges;
M. Ajibola, juge ad hoc;

15
25 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 15 III 96)

4) Par seize voix contre une,

Les deux Parties prennent toutes les mesures nécessaires pour préserver

les éléments de preuve pertinents aux fins de la présente instance dans la
zone en litige;

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi,
Fleischhauer, Koroma, Vereshchetin, Ferrari Bravo, M™° Higgins,
M. Parra-Aranguren, juges; M. Mbaye, juge ad hoc;

contre: M. Ajibola, juge ad hoc;

5) Par seize voix contre une,

Les deux Parties prêtent toute l’assistance voulue a la mission d’enquéte
que le Secrétaire général de l’Organisation des Nations Unies a proposé
de dépécher dans la presqu’ile de Bakassi.

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi,
Fleischhauer, Koroma, Vereshchetin, Ferrari Bravo, M Higgins,
M. Parra-Aranguren, juges; M. Mbaye, juge ad hoc;

CONTRE: M. Ajibola, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quinze mars mil neuf cent quatre-vingt-seize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Cameroun et au Gouvernement de la République fédérale du

Nigéria.
Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

MM. ODA, SHAHABUDDEEN, RANJEVA et KOROMA, juges, joignent des
. 2
déclarations à ’ordonnance; MM. WEERAMANTRY, SHI et VERESHCHETIN,
juges, joignent une déclaration commune à l’ordonnance; M. MBAyE,
juge ad hoc, joint une déclaration à l'ordonnance.

M. AïBOLA, juge ad hoc, joint à l’ordonnance l’exposé de son opinion
individuelle.

(Paraphé) M.B.
(Paraphé) E.V.O.

16
